                          Case 18-19121-RBR             Doc 641        Filed 04/18/19        Page 1 of 3




            ORDERED in the Southern District of Florida on April 18, 2019.




                                                                           Raymond B. Ray, Judge
                                                                           United States Bankruptcy Court
_____________________________________________________________________________

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                         FORT LAUDERDALE DIVISION
                                              www.flsb.uscourts.gov


        In re:                                                      Chapter 11

        1 GLOBAL CAPITAL LLC, et al.,1                              Case No. 18-19121-RBR

                                    Debtors.                        (Jointly Administered)


                  ORDER GRANTING SECOND MOTION OF THE DEBTORS FOR ENTRY
                 OF AN ORDER EXTENDING THE EXCLUSIVE PERIODS DURING WHICH
                   THE DEBTORS MAY FILE AND SOLICIT ACCEPTANCES OF A PLAN

                  THIS MATTER came before the Court on April 17, 2019 at 10:00 a.m. upon the

        Debtors’ Second Motion for Entry of an Order Extending the Exclusive Periods During Which

        the Debtors May File and Solicit Acceptances of Plan [ECF No. 597] (the “Motion”)2 filed by

        the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), pursuant to

        1
              The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
              Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections,
              1250 E. Hallandale Beach Blvd., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a
              1 West Collections, 1250 E. Hallandale Beach Blvd., Suite 409, Hallandale Beach, FL 33009 (1711). On
              February 19, 2019, the Debtors registered the fictitious names “1 GC Collections” and “1 West Collections”
              with the Florida Department of State.
        2
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
               Case 18-19121-RBR           Doc 641      Filed 04/18/19      Page 2 of 3



section 1121(d) of the Bankruptcy Code. By the Motion, the Debtors seek entry of an order

extending (x) the period within which only the Debtors may file a plan, as set forth in

section 1121(c)(2) of the Bankruptcy Code (the “Exclusive Filing Period”) and (y) the

period within which only the Debtors may solicit acceptances of a plan, as set forth in

section 1121(c)(3) of the Bankruptcy Code (the “Exclusive Solicitation Period” and

together with the Exclusive Filing Period, the “Exclusive Periods”). The Court finds that (i)

it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334;

(ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and this Court may enter a

final order consistent with Article III of the Constitution; (iii) venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors and other parties in interest; (v) notice of the

Motion was appropriate under the circumstances and no other notice need be provided; and (vi)

upon review of the record before the Court, including the legal and factual bases set forth in the

Motion, good and sufficient cause exists to grant the relief requested. Accordingly,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The Exclusive Filing Period for the Debtors is extended by 31 days through and

including April 24, 2019.

        3.      The Exclusive Solicitation Period for the Debtors is extended by 34 days through

and including June 26, 2019.

        4.      The relief granted in this Order is without prejudice to the rights, pursuant to

Section 1121(d)(1) of the Bankruptcy Code, of (a) the Debtors to seek further extensions of the

Exclusive Periods and (b) parties in interest to seek to shorten or terminate the Exclusive Periods.


                                                   2
             Case 18-19121-RBR         Doc 641      Filed 04/18/19    Page 3 of 3



       5.     This Order shall be immediately effective and enforceable upon its entry.

       6.     This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.



                                                   ###

Submitted by:

John R. Dodd, Esq.
Fla. Bar. No. 38091
doddj@gtlaw.com
GREENBERG TRAURIG, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: (305) 579-0500

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon the Master
Service List and to file a Certificate of Service with the Bankruptcy Court.)




                                               3
